        Case 5:20-cv-00841-SLP Document 14 Filed 12/02/20 Page 1 of 1

                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA


DENISE BONFILIO,                        )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )       Case No. CIV-20-841-SLP
                                        )
FNU BALTAZAR, et al.,                   )
                                        )
      Defendants.                       )

                                      ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Judge Amanda Maxfield Green entered November 4, 2020 [Doc. No. 13]. No objection

to the Report and Recommendation has been filed nor has an extension of time in which to

object been sought or granted.    Therefore, the Report and Recommendations of the

Magistrate Judge are ADOPTED in its entirety.

      IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT

PREJUDICE.

      IT IS SO ORDERED this 2nd day of December, 2020
